Citation Nr: 0520125	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  97-20 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an upper back 
disability, to include as secondary to the service-connected 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from July 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was recently before the 
Board in April 2004.


FINDING OF FACT

The medical evidence of record does not reveal that the 
veteran suffers from an upper back disability related to 
service or to the service-connected low back disability.


CONCLUSION OF LAW

An upper back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.  VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  Collectively, the multiple RO decisions issued in 
connection with the appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations, and 
the reasons the claim was denied.  In addition, a letter 
dated in April 2004 specifically noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant, as the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  The veteran's service 
medical records, VA records, and private medical records have 
been associated with the claims file.  VA has obtained 
opinions to assist in answering the medical questions 
presented in this appeal.  The veteran has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran made complaints of back pain during service.  
Most of the complaints concerned the low back, and service-
connection is in effect for lumbosacral strain.  No upper 
back disability was noted on the veteran's April 1992 
separation examination.

The Board finds that the preponderance of the evidence is 
against the veteran's upper back disorder claim.  Despite 
numerous private and VA examinations, no disability of the 
cervical spine has been demonstrated (other than neck pain; 
pain does not, by itself, without a diagnosed or identifiable 
underlying malady or condition, constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).  At any rate, 
no health professional has suggested that the veteran has a 
cervical spine disorder related to service or to the service-
connected low back disability.

As for the thoracic spine, X-rays have noted thoracic 
scoliosis, and muscle spasms located in the thoracic region 
have been noted.  No examiner has linked thoracic scoliosis 
or muscle spasms to the veteran's military service or to his 
service-connected low back disability.  In fact, upon review 
of the claims file and upon examination of the veteran, an 
October 2004 VA examiner essentially indicated that the 
veteran's thoracic spine pain was not secondary to his lumbar 
spine problems.  While the examiner did appear to indicate 
that the veteran's participation in airborne school may have 
contributed to the veteran's thoracic spine pain, the 
examiner noted that the pain was not disabling, and did not 
link thoracic scoliosis or thoracic spine muscle spasms to 
the veteran's military service.

In short, the record does not reflect the presence of a 
current, chronic upper back disability related to service or 
to the service-connected low back disability.

The Board has also considered the veteran's statements and 
hearing testimony, which have been given weight as to his 
observation for symptoms and limitations caused by his upper 
back condition.  It does not appear, however, that the 
veteran is medically trained to offer any opinion as to 
causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
claim of service connection for an upper back disorder, there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for an upper back disability, to include 
as secondary to the service-connected low back disability, is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


